 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local Union 340, AFL-CIO and Hulse Electricand May-Han Electric, d/b/a M & M Electricand Clint McCubbin, Inc. and Rex Moore Elec-trical Company and Amos J. Walker, Inc. andPeters Electric Co. Cases 20-CB-5397, 20-CB-5441, 20-CB-5459, 20-CB-5490, 20-CB-5502,20-CB-5504, 20-CB-5593, 20-CB-5651, 20-CB-5509, and 20-CB-554114 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 28 March 1983 Administrative Law JudgeJay R. Pollack issued the attached decision. TheCharging Parties and the Respondent filed excep-tions and supporting briefs, and the Charging Par-ties filed a brief in answer to the Respondent's ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions3 and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawThe Charging Parties excepted to the Judge's alleged failure to findthat the charges in Cases 20-CB-5459 and 20-CB-5502 were filed by theNational Electrical Contractors Association (NECA) on behalf of thenamed employers The formal documents. reveal that NECA filed thecharges The complaints in those cases, however, state that Clint McCub-bin, Inc and Rex Moore Electrical Company were the Charging PartiesAt the hearing the discrepancy was addressed, but no motion was madeto amend the pertinent complaints At this stage in the proceeding, wefind it unnecessary to amend the complaints because the charges werefiled on behalf of the named employers, and the interests of NECA werefully represented by counsel for the Charging Parties2 In affirming the Judge's conclusion that the Respondent's action hada representational purpose, we find it unnecessary to rely on his findingthat the Respondent was bound by statements of various pickets See fn27 of the Judge's decision3 Chairman Dotson and Member Dennis agree with the Judge that thefines imposed against Dale Pettit, Don Verga, and Doyle McDaniel vio-lated Sec 8(b)(1)(A) See Machinists Local 1414 (Neufeld Porsche-Audi),270 NLRB 1330 (1984) In agreeing with his colleagues that these finesviolated Sec 8(b)(1)(A), Member Zimmerman relies on the fact that thefines were for conduct which occurred after the employees had effective-ly resigned their membershipWe find no ment in the Respondent's contention that the principles ofTypographical Union 101 (Washington Post), 242 NLRB 1079 (1979), areapplicable in the circumstances of this case See Electrical Workers IBEWLocal 340 (Royal Electric), 271 NLRB 995 fn 5 (1984) In agreeing withhis colleagues that the Respondent's fines against the union members whowere supervisors of employees with whom the Respondent had an ongo-ing labor dispute violated Sec 8(b)(1)(B), Member Zimmerman reliessolely on the adoption of the judge's conclusion that the fines were de-signed to deprive the employees of their supervisorsjudge and orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local Union340, AFL-CIO, Sacramento, California, its officers,agents, and representatives, shall take the action setforth in. the Order.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge I heardthese consolidated cases in trial at Sacramento, Califor-nia, on June 29 through July 12, 1982, and at San Fran-cisco, California, on August 20, 1982. Thereafter, therecord was reopened for one further day of trial on Jan-uary 10, 1983. The cases arose as follows: Hulse Electric(Hulse) filed charges in Case 20-CB-5397 on August 17,1981, against International Brotherhood of ElectricalWorkers, Local Union 340, AFL-CIO (Respondent orthe Union). On October 15, May-Han Electric, d/b/a M& M Electric (M & M) filed charges in Case 20-CB-5441 against the Union. On October 30, the Acting Re-gional Director for Region 20 of the National Labor Re-lations Board (the Board) issued a complaint and noticeof hearing against Respondent in Case 20-CB-5397 (theHulse case). Clint McCubbin, Inc. (McCubbin) filed acharge against the Union in Case 20-CB-5459 on No-vember 13. On November 30, the Acting Regional Di-rector issued a complaint and notice of hearing againstRespondent m Case 20-CB-5441 (the M & M case). OnDecember 1, the Acting Regional Director issued anorder consolidating Cases 20-CB-5397 and 20-CB-5441for purposes of hearing On December 16, the ActingRegional Director issued a complaint against Respondentin Case 20-CB-5459 (the McCubbin case) and that samedate ordered the McCubbin case to be consolidated forpurposes of hearing with the Hulse and M & M casesOn December 17, Rex Moore Electrical Company (RexMoore) filed a charge against the Union in Case 20-CB-5490 and thereafter Rex Moore filed the charges in Cases20-CB-5502 and 20-CB-5504 on January 12 and 14,1982, respectively. Amos J. Walker, Inc (Walker) filedthe charge in Case 20-CB-5509 against the Union onJanuary 21, 1982. On January 29, the Acting Regional -Director issued a consolidated complaint in Cases 20-CB-5490 and 20-CB-5502 (the first two Rex Moorecases) and that same date issued an order consolidatingthose two cases for trial with the three outstanding com-plaints. On February 22, the Regional Director issued acomplaint in Case 20-CB-5504 (the third Rex Moorecase) and that same date issued an order consolidatingthat case for trial with the outstanding complaints in thefive prior cases. On February 26, the Regional Directorissued a complaint in Case 20-CB-5509 (the AmosWalker case) and that same date issued an order consoli-dating that case for trial with the preceding six cases.Peters Electric Co (Peters) filed a charge in Case 20-CB-554l against the Union on March 2. Thereafter, onApril 29, the Regional Director issued a complaintagainst the Union and an order consolidating that casewith the preceding seven cases. On May 21, Rex Moorefiled the charge in Case 20-CB-5593. On June 11, 1982,273 NLRB No. 67 ELECTRICAL •WORKERS IBEW LOCAL 340 (HULSE ELECTRIC)429the Acting Regional Director issued amendments to theoutstanding complaints in Cases 20-CB-5502 and 20-CB-5504 (the second and third Rex Moore cases) andissued a complaint in Case 20-CB-5593 (the fourth RexMoore case) That same date the Acting Regional Direc-tor issued an order consolidating all nine cases for trial.On June 17, the Regional Director issued a consolidatedcomplaint against the Union in CaseS' 20-CC-2499 and_20-CC-2504 and an order consolidating those' cases withthe preceding nine cases for purposes of trial.' As men-tioned earlier, the consolidated trial closed on August 20,1982. Thereafter, on September 1, 'Rex Moore filed acharge in Case 20-CB-5651 and pursuant thereto on Oc-tober 21 the Regional Director issued a complaint andnotice of hearing. That same date, the General Counselfiled a motion to reopen the record and to consolidateCase 20-CB-5651 with the previously litigated ninecases On November 15, having received no oppositionto the General Counsel's motion, I issued an order grant-ing the motion.2 As mentioned earlier, the record wasreopened on January 10, 1983, for the purpose of takingevidence in Case 20-CB-5651.3The IssuesThe principal questions presented for decision are:1.Whether Respondent violated Section 8(b)(1)(A) ofthe Act when it levied fines against employees Dale- Pettit (Hulse), Don Verga (Peters), and Doyle McDaniel(Peters) for having worked for -nOnsignatory employers2.Whether Robert flogan_(McCubbin), Curtis Watson(M & M), John Reese .(Amos Walker), Gary Wheeler(Rex Moore), Ted Barlow (Rex Moore), Don Sutton(Rex Moore), Robert Slack (Rex Moore), and FranciscoOrden (Rex Moore) were supervisors within the meaningof Section 2(11) of the Act and representatives of theiremployers for the purposes of collective bargaining orthe adjustment of grievances within the meaning of Sec-tion 8(b)(1)(B).3.Whether Respondent violated Section 8(b)(1)(B) ofthe Act by fining Hogan, Watson, Reese, Wheeler,Barlow, Sutton, Bailey, Zicarelli, Slack, and Orden.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine 'witnesses, to argue orally, and to file briefs. Based onthe entire record, and from my observation of the de-meanor of the witnesses and after due consideration ofthe briefs filed on behalf of the parties, I make the fol-lowing1 On August 20, 1982, at hearing, Respondent and the General Counselreached agreement on a formal settlement disposing of all the allegationsin Cases 20-CC-2499 and 20-CC-2504 On September 17, 1982, I Issuedan order approving the settlement stipulation over the objections of theCharging Party, Rex Moore On October 20, the Board issued a Decisionand Order approving the settlement stipulation and providing for anorder consistent with the settlementOn January 5, 1983, I issued an order denying the General Counsel'smotion to consolidate the complaint against Respondent in Case 20-CB-5717 with the instant consolidated cases Case 20-CB-5717 was filed byan employer that was not involved in the instant hearing3 References hereinafter to the complaint refer to all nine complaintsviewed as a wholeFINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONThe parties stipulated that during 1981 Hulse, Peters,Rex Moore, McCubbin, Amos Walker, and M & M, allelecirical contractors doing- business in the greater 'Sacra-mento, California' area, have each purchased and re-ceived goods and materials valued in excess of $50,000directly from Companies located outside the State ofCalifornia. Accordingly, I find Hulse, Peters, RexMoore, McCubbm, Amos, Walker, and M & M, at alltimes material herein, have each been an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Respondent has been, at all times material, a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundNational Electrical Contractors Association, Inc., Sac-ramento Valley Chapter (NECA) is an association of em-ployers engaged in electrical contracting which has asone of its ,purposes the representation of its employer-members in negotiating and administering collective-bar-gaining agreements with various labor organizations. Re-spondent and NECA had a collective-bargaining rela-tionship for approximately 40 years The last collective-bargaining agreement between Respondent and NECAexpired May 31, 1981. On June 11, 1981, Respondentcommenced a strike against the employers in the NECAmultiemployer bargaining group, including Rex Moore,McCubbin, Peters, Amos Walker, and M & M.4 On Sep-tember 15, the Union sent NECA a disclaimer of interestwhich provided:On behalf of Local Union 340, IBEW, this lettershall serve as, and constitute a disclaimer of interestby IBEVV Local Union 340 in representing, for pur-poses of collective bargaining or any other purpose,the employees of the multi-bargaining unit previous-ly established and consisting of the employees of theemployer-members of the Sacramento Valley Chap-ter, of the National Electrical Contractors Associa-tion, Inc., and other employers who have, fromtime to time, agreed to become part of the multi-employer bargaining unit. This disclaimer coversthe employees covered by the Inside Wireman'sAgreement, the Line Agreement, and the MaterialHandler's Agreement, and is intended to disclaiminterest as to the multi-employer bargaining units orunit previously created by these three separate labor'contracts..4 At the time the strike commenced, there were approximately 55 em-ployers in the NECA bargaining unit 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 25, the Union filed 17 representation pe-titions in individual employer units for 17 employers, for-merly in the NECA bargaining unit, including Peters andM & M. The Regional Director administratively dis-missed the ,17 petitions on the basis that the appropriatebargaining unit was the multiemployer unit 6 On August12, 1982, the Board directed a hearing, on the issue of thecontinued existence or viability of, the multiemployerunit. The Board Order is reported as Arden Electric, 263NLRB 318 (1982). The hearing in .the re.presentationcases closed on February, 28, 1983, and the decision inthat case is now pending before the BoardDuring the strike, employee Dale Pettit was fined forworking for Hulse on June 18, 1981. All the other, finesoccurred after the Union's disclaimer of September 15.The complaint alleges that Pettit, Don Verga, and DoyleMcDaniel were fined in violation of Section 8(b)(1)(A)on the ground that they had effectively resigned theirunion membership prior to the conduct for which theywere fined. The complaint alleges that the fines 'of TedBarlow, Gary Wheeler, Don' Sutton, Tim Bailey, RobertSlack, Dale Zicarelli, Francisco Orden, Curtis Watson,Rober Hogan, and John Reese violated Section8(b)(1)(B) on the theory that all were natural and poten-tial representatives of their employers for the purposes ofcollective bargaining and the adjustment of grievances.With respect to the 8(b)(1)(A) allegations, Respondentcontends that the employees had not effectively resignedfrom union membership .prior to engaging in the conductfor which they were fined. With respect to the 8(b)(1)(B)allegations, Respondent contends that the alleged super-visors did not possess the authority to bark= c011ective-ly or to adjust grievances and, further that no violationcould be found because the Union had previously' dis-claimed interest in representing the employees in theNECA multiemployer bargaining unit.B. Employee Dale PettitDale Pettit had been a member of IBEW Local Union180 (a sister local of Respondent) in Vallejo, California,since approximately 1966. On June 16, 1981, Pettit hadhis wife, Valerie, type a letter to Local 180 stating thatPettit wished to resign his membership effective thatsame date. Valerie Pettit sent the letter by certified mailto Local 180 on June 16. On June 17, the Postal Serviceattempted to deliver the letter but' was unable to do so.That same date a notice was left at Local 180's officesand on June 19 an official of Local 180 picked up Pettit'sletter at the post office.On June 18, Pettit was working for Hulse, a companyagainst which the Union was on strike.6 On that date, Al5 On October 1, NECA signed a collective-bargaining agreement withthe National Association of Independent Unions (NAIU), which agree-ment purported to cover the electncian employees of the employers pre-viously involved in the negotiations between NECA and Respondent6 Hulse was not a member of the NECA multiemployer bargainingunit but had signed a "me-too" agreement binding it to the terms andconditions of the NECA-Union 1978-81 bargaining agreement Whilesome "me-too" employers signed intenm agreements with the Union,Hulse signed no agreement after the expiration of the 1978-1981 contractRomitti, a business representative for Respondent, visited. the .Hulse jobsite. Pettit told Romitti that he no longerbelonged to 'the IBEW. Roma' _answered that he was"sorry to hear it." Shortly thereafter, Romitti filed in-traunion charges against Pettit, the substance of whichprovides: ,-•The alleged violation 6c,curred on 6-18-81 at. ap-proximately 11:30 a.m., at Sycamore West Apart-itients; Covell and Sjicambre and Alvarado Ave.,Davis, CalifOrnia..The alleged violation occurred as follows: On enter-ing the second cluster of apartments, fronting-Alva-rado Ave. I observed Brother Petit [sic] installingelectrical wall boxes. ,Upon further conversation Irequested seeing his Union receipt and he stated hewas not a 'member of the IBEW anymore. Upon re-turning to Local Union 340's office I received infor-mation to the contrary in that he is still a memberof Local 180, IBEW. I also 'stated to Brother Petitthat at this time Hulse Electric is not, signatory toLocal Union 340's agreement. Because of these vio-lations, I feel Brother Petit has wronged the mem-bers of Local Union 340, IBEW.On July 27, the Union's trial board conducted a meet-ing on the 'charges brought against Pettit by Romitti.Pettit did, not attend the trial board meeting and wasfound in violation of the Union's bylaws and the IBEW'sconstitution Pettit was fined a total of $12,020. TheUnion sent Pettit a letter on October -7 notifying him ofthe trial board's decision and fine.kC Employees Don Verga, and Doyle McDanielDon Verga had been a member of IBEW Local Union234 in Castroville, California, since 1976. In November1981, Verga called Ralph Gaines, a business agent forLocal 234, and told Gaines that he -had a job offer fromPeters in Sacramento Gaines invited Verga to talk aboutthe matter that evening. Verga went to Gaines' home totalk about the job offer from Peters. Verga mentionedthat the shop had a new union.7 Gaines said that he had. heard about the situation and suggested that, Verga re-consider accepting the offer. Verga,,answered that, he hadbeen trying to get to the Sacramento area and that thisjob was a chance to do so. Verga then asked Gainesabout obtaining a withdrawal from Local 234. Gainessaid that Verga was not eligible for a withdrawal be-cause Verga was still working in the trade. Verga thenasked about quitting and Gaines said that Verga couldnot just quit. Finally, Gaines said that the only wayVerga could get out of the' Union was to quit payingdues Verga then ask'e,d if his dues payments for Novem-. ber and December could be returned and Gaines an-swered no. Verga did not pay any further dues-to Local234 or to the IBEW:Verga did not send a letter of resignation to Local234. However, he sent a' letter in November and again in,•7 The new .union was the NAIU which had signed a collective-bar-gaining agreement with NECA about October 1 ELECTRICAL WORKERS IBEW LOCAL 340 (HULSE ELECTRIC)431January 1982 resigning from his position as vice presi-dent of Local 234 Verga testified that he resigned asvice president in writing because the "book" (the consti-tution and bylaws) required him to do so He further tes-tified that, when he heard that his November resignationwas not mentioned at the union meeting or to' his em-ployer, he sent another resignation in January.Doyle McDaniel had been a member of Respondentsince approximately 1951. In December 1981, McDanielcalled Lee Frith, Respondent's business manager, andtold Frith that he had to return to work after the first ofthe year. McDaniel asked what he had to do "in case Iwanted to go to work as a plumber, electrician, a carpen-ter or ditchdigger, whatever I had to find a job•that Ihad to do so that I wouldn't cause any problems withthe Union or anyone else." Frith told McDaniel to sendin a letter of withdrawal McDaniel then wrote Frithseeking to withdraw his union card effective January 6,1982. On January 12, Frith wrote McDaniel acknowl-edging receipt of McDaniel's -withdrawal letter. Frithsent two withdrawal forms to McDaniel: (1) a 'form enti-tled "honorary withdrawal" which provided, inter aim,that McDaniel forfeit 30 years of pension credits and hislife insurance policy; and (2) a form entitled "participa-tory withdrawal" which provided, inter alia, that the em-ployee was no longer working in the electrical trade andwould reactivate his membership in the Union if he re-turned to the electrical trade 8 McDaniel did not fill outeither form or respond to Frith's letter in any othermanner McDaniel testified that he did not sign the hon-orary withdrawal because he did not wish to forfeit hispension' and did not sign the participatory withdrawalbecause, as he was still working in the electrical trade,the form did not apply to him.On January 19, 1982, Chuck Cake, a business agent forRespondent, visited the Peters jobsite where Verga andMcDaniel were working. Cake first spotted Verga on thejob and said, "I' can't believe that you're up here." Vergaand McDaniel then spoke with Cake McDaniel askedCake why the Union was bothering them when employ-ees for other contractors, such as Foss Electnc,9 wereworking without interference from the Union. Cake saidthat the Foss situation was different and that Frith wasworking with Foss Electric. Cake said that he wouldhave to cite both Verga and McDaniel. Cake said that, ifthe employees could get their boss, Dave Rubins, to signan agreement, the intraunion charges would be dropped.Verga said that he would see what he could do. Laterthat same day, Cake again asked McDaniel to talk toRubins about signing a contract. Cake said he woulddrop the charges if Rubins signed a contract.Cake filed intraunion charges against both Verga andMcDaniel for working for Peters on January 19. A trialboard meeting on the charges against McDaniel was heldon April 2, 1982 Before the trial, McDaniel spoke with8 Both the honorary and participatory withdrawals were not availableto an employee who wished to continue working in the trade9 The Union had agreed with Foss Electric that' Fossemployees, rep-resented by the Union, could return to work about September 28, 1981About February 12, 1982, Foss Electnc signed a collective-bargainingagreement with the Union Prior to October 1981, Foss Electric had been-party to the NECA-Union negotiationsCake. Cake had been unsuccessful in attempting to getRubins to sign a contract" and told McDaniel that theUnion would continue to process -the charges. At thetrial board meeting, McDaniel pleaded not guilty to allthe charges on the ground that he was no longer a unionmember. A trial board member said that McDaniel couldit& withdraw but had to resign. McDaniel argued thatFrith had never mentioned resignation and that hethought he had done. everything 'necessary to free him-self from the Union.'The trial board meeting on the charges against Vergawas held on April 5. Just prior to seeing the trial board,Verga told Cake that Rubins would not talk about a con-tract until the charges against yerga and McDaniel weredropped Cake again said that, if Rubins would sign acontract, the charges against Verga and McDaniel wouldbe _dropped. At the trial board meeting, Verga told theboard members about his conversation with Gaines andthat it was his belief that he had resigned from unionmembership.-- On April 12, the Union's trial board found both Vergaand McDaniel guilty of performing bargaining unit workfor Peters. McDaniel was fined $11,604 and Verga wasfined $l9,287'20. However, on June 15, the fines againstboth McDaniel and Verga were rescinded by the trialboard on the ground that the. trial board hearings wereuntimely.The Union concedes that its constitution places no re-strictions on a member's ability to resign. However,Frith testified that it is the Union's policy that a writtenresignation is read at the next regular union meeting andthat the resignation becomes effective the last-day of themonth in which the meeting was held, provided that themember's dues are paid through the month the resigna-tion is submitted, the member is not indebted to theUnion, and there are no pending charges in the Unionagainst the member. According to Frith, the Union en-forces this policy by letter to each individual who wantsto resign. However, McDaniel, the only member of Re-spondent involved in this aspect of the case, did not re-ceive such a letter. Verga and Pettit were members ofother locals and there is no evidence of any restrictionson their ability to resign".D. Conclusions Regarding 8(b)(1)(A) IssuesIt is well sealed that Section 7 of the Act guaranteesto employees the right to resign from a labor organiza-tion. Marlin Rockwell Corp.., 114- NLRB 553, 561L562(1955). Section 8(b)(1)(A) protects such rights by makingit an unfair labor practice fol a labor organization "to re-strain or coerce . . employees in , the exercise of therights guaranteed in Section 7."The right of a union to firie..an employee for violatinga union rule and, therefore, escape the prohibition ofSection 8(b)(1)(A) is dependent upon whether the em-'9 Rubins, the owner of Peters, testified that, in late January or earlyFebruary, Cake attempted to have him sign a contract with the UnionRubins told Cake that Peters was'i member of NECA and was not freeto'sign with the Union Cake insisted that Rubins could sign but Rubinsrefused to do so 432DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDployee has lawfully resigned his. union membership. Asthe Supreme Court stated in Granite State "Where a member lawfully resigns from a union andthereafter engages in conduct which the union ruleproscribes, the union commits an unfair labor prac-tice when it seeks enforcement of fines for that con-duct. That is to say, when there i a lawful dissolu-•tion of a union-member, relaticin, the union his nomore control over the former' member than it hasover the man in the street.See also Machinists Local -405 v. NLRB, 412 -U.S. 84(1973).Where a union's constitution and bylaws are 'silent asto resignation, a member is free to resign at will.. GraniteState, supra; Scofield v: NLRB, 394 US. 423 (1969); Elec-trical Workers IBEW- Local 66 (HoustOn Lighting);. 262NLRB 483 (1982). Inherent in the union-member--fela-tionship is a duty on the part of the union to informmembers of any constitutional limitations placed'On'theirstatutory right to resign union. membership. TeamstersLocal 439 (Loomis Courier), 237 NLRB 220, 223 (1978).The legality of the instant fines depends primarilyupon two issues: (1) whether the individuals •effectivelyresigned their memberships in the Union, -and- (2) wheth-er they were fined for postresignation conduct•.-1. The fine of Dale Pettit ,7,It is undisputed that Pettit sent a letter of resignationon June • 16 ' to Respondent's sister local -in' Vallejo. OnJune 17; unable to deliver the, letter, the Postal Serviceleft a notice of attempted delivery. On•June.:19, an offi-cial of Local 180 picked, up the letter. Pettit was finedfor conduct which occurred on June 18. Thus, the issueis when did Pettit's resignation become effective.The Board has held that, when a letter of resignationis mailed to a union; the resignation is not. effective untilit is received '-by the union. Communications WorkersLocal 6135 (Southwestern Bell), 188 NLRB 971 (1971);Broadcast Employees NA BET Local 531 .(Skateboard Prod-ucts), 245 NLRB 638,' 645 (1979).12 There is. no casedealing directly with the question of whether actual re-ceipt is required. However, the Board has applied a pre-sumption of receipt in cases where there was no evi-dence of actual receipt. See, e:g , Hendricks-Miller Typo-graphic Co., 240 NLRB 1082, 1098 (1979); Auto WorkersLocal 1384 (Ex-Cell-0 Corp.), 219 NLRB 729,(1975); Ma-chinists District 99 (General Electric), 194 NLRB 938,944-945 (1972). In Hendricks-Miller, .sus pra, :the Boardheld that the resignation,letter was effective. updn receiptnotwithstanding 'thatthe ithio,n agent never saw the fetterand was unable to locate it for the. unfair labOr practicehearing In the present case, no presumption of deliveryis required as the record reveals aeliverj, On' June 17" NLRB v Textile Workers Local 1029, Granite State Joint Board, 409US 213, 217 (1972)-12 In cases where the resignationas mailed to the union, the resignationis effective at the close of business on the date of receipt AmericanNurses' Assn, 250 NLRB 1324, 1329 (1980) However,. where -personaldelivery was made, the Board found-the resignation to be effective imme-diately Skateboard Products, supraThe fact that Local -180 did not pick up the letter untilJune 19 should not affect Pettit's rights. It appears nodifferent than' if Local 180 chose not to read the letteruntil June 19: Moreover, there 'is no evidence as to whatdate' Local 180-considered the effective date of Pettit'sresignation.13 Under these circumstances, I find that Pet-tit's resignation was effective as of the close of businesson June 17. Since Pettit was fined for conduct whichtook place on June 18, it appears that the entire finelevied against him was based on postresignation conduct.Accordingly, I find' that by such conduct Respondentviolated Section 8(b)(1)(A).2. The fine of Dow Verga•,It,is undisputed that,Verga told Ralph Gaines of Local234 that he wished to gun that union. Gaines said VergaCould quit by simply nOfpaying dues Verga paid no fur-ther dues Verga's letters, of November 1981 and January1982, stated, that he wished to resign as union vice presi-dent. Those letters made no mention of resigning fromunion membership.Absent lawful restrictions to the contrary, in order foran employee to effectively resign from membership, it isonly necessary that he "clearly indicate that he no longerwishes to be bound by the union." Houston Lighting,supra; Distillery Workers Local 80 (Capitol-Husting), 235NLRB 1264 (1978)., Thus, the Board has held oral resig-nations to be effective. See, e g., Carpenters Local 1233(Polk Construction), 231 NLRB 756, 761 (1977); Commu-nications Workers Local 1127 (New York Telephone), 208NLRB 258, 262-263. (1974). Further, martful demands towithdraw" from- the union, have been found by theBoard to be sufficient on the ground that they clearlyconveyed the intent to resign. Capitol-Husting, supra. Seealso Polk Construction, supra at 758-761In. this case, Verga clearly indicated his intent to quitand acted consistently with Gaines' instruction that theonly way to quit was to stop paying dues. While Verga'sresignation from union office is misleading, there is noevidence to contradict Verga's testimony that the bookrequired a written resignation of union office. There isno contention that a written resignation from member-ship was required. Further, neither Gaines nor any otherofficial of Local 234 testified that Verga did not resignmembership in Local 234 prior to January 19, 1982, Ac-cordingly, I find that Verga. effectively resigned fromLocal 234 in November 1981, and in any event no laterthan December' 1981, the last month for which he hadpaid dues. Accordingly, Respondent's fine of Verga forhis postresignation conduct of January -1982 violates Sec-tion 8(b)(1)(A) of the Act. .3 The-fine of Doyle McDanielIn De'cember' 1981, McDaniel called Frith and askedwhat he had to do to go back to work without having13 The General Counsel apparently concedes Respondent's authorityto fine members of sister locals The General Counsel's allegations arebased on the contention that the members had effectively resigned theirunion membership pnor to engaging in the conduct for which they werefined ELECTRICAL WORKERS IBEW LOCAL 340 (HULSE ELECTRIC)433any problems with the Union. Frith told McDaniel tosend in a letter of withdrawal. About January 6, 1982,McDaniel followed Frith's instructions. However, onJanuary 12, Fnth wrote McDaniel acknowledging re-ceipt of the withdrawal letter but enclosing two differentwithdrawal forms, neither of which satisfied McDaniel'sneeds. McDaniel took no further action to resign orwithdraw from the Union and was fined for work onJanuary 17 for Peters.As mentioned earlier, a union has a duty to inform itsmembers of any constitutional limitations placed upontheir statutory right to resign union membershipMcDaniel asked Frith what he had to do so that hecould work without any union problems. Frith toldMcDaniel that he only had to withdraw and McDanielfollowed those instructions. Frith made no mention ofresignation and, accordingly, McDaniel did not use theword resignation. However, McDaniel clearly indicatedto Frith his intention to be free of the Union's restric-tions. There was no need for McDaniel to fill out anyfurther form,Respondent's defense appears to be that McDanielmentioned withdrawal but not resignation. However,McDaniel clearly indicated his intention to be free ofunion discipline Frith had a duty to notify McDaniel ofthe restrictions on withdrawals. Instead, Frith contribut-ed to McDaniel's inartful attempt at resignation." Frithnever denied McDaniel's testimony that McDaniel indi-cated a desire to go back to work without union restric-tion. Under the authorities cited above, McDarnel's con-versation with Frith would constitute a sufficient oralresignation. In any event, McDaniel's letter of withdraw-al complied with Frith's instructions as to what McDan-iel had to do to free himself from the Union's rules. Frithand Respondent cannot now contend otherwise Thus, Ifind that McDaniel had effectively resigned from theUnion prior to the conduct on January 19 for which heas fined. Accordingly, I find that Respondent violatedSection 8(b)(1)(A) by fining McDaniel for postresigna-tion conductAlthough the fines of Verga and McDaniel were re-scinded in June 1982, I find that the violation of the Acthas not been repudiated. The fines were rescinded on theground that the trial board's action was untimely How-ever, the Union took no action which would minimizethe threat to the employees that the Union sought to re-strict their postresignation conduct. It is the threat that isthe core of cases involving postresignation discipline. SeeElectrical Workers IBEW Local 2131 (Rucker Co.), 217NLRB 46, 47 (1975), Typographical Union 18 (NorthwestPublications), 172 NLRB 2173 (1968).E. Curtis Watson, Superintendent for M & M1. Supervisory statusCurtis Watson has been employed by M & M sinceMay 1979. In the fall of 1981, Watson was employed byM & M as a superintendent. M & 'M specializes in under-14 There is no contention that Fnth explained Respondent's restrictionon resignation, i e, that resignations were effective on the last day of themonth of the union meeting at which the resignation was readground electrical work, i.e., traffic signals, street lighting,tennis courts, and ball parks Approximately 65 percentof M & M's electrical work is traffic light- work. Watsonis the superintendent responsible for all of M & M's traf-fic light jobsites. Each project has a foreman who re-ports to Watson. Watson determines the foreman foreach job and the size of the work crew. His duties in-clude transferring men from site to site, including non-traffic light jobs. Watson transfers employees due tochanges in the workload and has also transferred em-ployees due to personality problems between workmenand the foremen on jobsites. On at least one occasionWatson fired an employee. Watson's recommendationsfor promotions of journeymen electricians to foremen arefollowed by Ross Price, general superintendent in chargeof field operations, as a matter of course. Finally, Watsontestified that he resolved at least two complaints byunion business agents. one involving work jurisdictionand the other involving hiring procedures.Based on the foregoing facts, I find that Curtis Watsonis now, and has been at all times material herein, a super-visor of M & M within the meaning of Section 2(11) ofthe Act. I further find that Watson was a representativeof M & M for the purposes of collective bargaining orthe adjustment of grievances within the meaning of Sec-tion 8(b)(1)(B) of the Act. See Painters District Council 36(Brown & Co.), 259 NLRB 808, 810 (1981).2. The union disciplineWatson has been a member of a sister local of Re-spondent for approximately 30 years. Watson did notwork for M & M during the strike but returned to M &M on September 21, after the Union's disclaimer letter."On September 24, two union members observed Watsonon an M & M jobsite helping some laborers with certainwork which the laborers were having trouble perform-ing That same date the two members filed an intraunioncharge with Respondent alleging that Watson was"working for an employer who has been on strike for 15Weeks [Watson] was working with five (5) laborers."Approximately 1 week later, M & M and the Unionagreed that M & M's union workers could return towork.' 6On November 2, Respondent's trial board conducted atrial on the charge brought against Watson. Watson ex-plained that on the date in question he was acting in asupervisory capacity. He further argued that he washelping the Union by showing the futility of having la-borers do the electrical work and that he was attemptingto convince M & M to sign an agreement. At least oneof the board members argued that M & M would nothave held out so long without Watson's help. In addi-tion, Watson presented a letter from M & M contendingis Prior to the disclaimer letter, M & M had been party to the NECA-Union multiemployer bargainingIS On September 25, the Union filed a representation petition seekingto represent M & M's employees in a single employer unit As mentionedearlier, the Union filed 16 other representation petitions on that dateAbout September 28, the Union agreed that M & M's electrician employ-ees could return to work About February 12, 1982, Respondent and M& M signed a collective-bargaining agreement 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the fine was invalid and stating that Watson "worksin a supervisory position with authonty to hire and fire,promote and discipline employees." There was no men-tion at the trial of the Union's September •15 disclaimer.By letter dated November 4, Watson was notified that hehad been found guilty of the charges against him andwas fined $3,921.60 ($2000 of which was suspended oncondition that no similar violations occur for a period of5 years).F Robert Hogan, Estimator for McCubbin1. Supervisory statusRobert Hogan has been employed as an estimator byMcCubbin for approximately 7 years. Hogan does ap-proximately 99 percent of all the estimating for McCub-bin's construction contracting. As estimator, Hogan hasfull responsibility for doing a complete "take-off' on aproposed job, i e., estimating how much material, labor,and time would be needed to accomplish the proposedjob. Once McCubbin is awarded a job, Hogan is respon-sible for ordering material, scheduling the job, coordinat-ing with the general 'contractor, and going over the plansfor the electrical work with the general contractor,owner, and/or government agency: Once a job is begun,Hogan is responsible for overseeing the progress of thejob, ordering materials, scheduling, and billing.' Hoganusually spends 1 day a week visiting jobsites and theother 4 days working in the office.Hogan and Clint McCubbin, president of the Compa-ny, jointly determine who will be foreman for a job. Theforeman has the authority to adjust minor disputes on thejob, deal with safety problems, and send employees homedue to inclement weather. However, if the foremen haveany problems in these areas, they call Hogan or ClintMcCubbin The foremen determine how many men areneeded for their crew and relay this information toHogan. Hogan and Clint McCubbin then fill the fore-men's needs. Hogan approves foremen's requests to layoff and/or transfer employees to other jobsites. Hoganhires employees, usually in consultation with McCubbin,and fires employees. Finally, Hogan has dealt with unionofficials concerning working conditions on McCubbinjobsites and on at least one occasion, after consultationwith Clint McCubbin, resolved a union grievance byagreeing to pay certain moneys claimed by a sister localof Respondent.Based on the foregoing facts, I find that Robert Hoganis now, and ha's been at all times material herein, a super-visor of McCubbin within the meaning of Section 2(11)of the Act. I further find that Hogan was a natural andpotential representative of McCubbin for the purposes ofcollective bargaining or the adjustment of grievanceswithin the meaning of Section 8(b)(1)(B) of the Act."17 The fact that Clint McCubbin has final authority on matters involv-ing collective bargaining and the adjustment of grievances does notchange the result herein Ultimate authonty cannot be a prerequisite tosupervisory or representative status, since in every corporation ultimateauthority is vested in the board of directors Cf Bentley Hedges TravelService, 263 NLRB 1408, 1412 (1982) (a case involving managerial status)2. The union disciplineHogan joined Respondent in March 1951. In approxi-mately 1976, the Union notified Hogan that he was amember of management and could no longer participatein the Union's health and welfare, pension, and vaCationprograms. Thereafter, Hogan was covered by McCub-bin's health and retirement plans for its nonunion person-nel. However, in order to continue teaching for the JointApprentice Training Committee, he continued to paydues to the Union. Hogan paid dues but not working as-sessments paid by full members. Thus, Hogan remainedan "inactive" member of the Union.On September 25, 1981, Robert Gately, a member ofthe Union, observed Hogan working with prints and aruler on one of McCubbin's jobsites and filed chargeswith the Union against Hogan. Hogan had been measur-ing the wiring on that jobsite because it was a state joband McCubbin was paid by the linear foot for workcompleted. Hogan has not worked with the tools of thetrade for over 20 years. On one occasion in October, hewas spotted by a union member showing nonunion em-ployees how to properly bend pipes. On November 2,the Union held a trial board meeting on the chargesagainst Hogan.Hogan attended the trial board meeting and pleaded-not guilty to the charges against him. Hogan explainedto the trial board that in 1976 the Union had notified himthat he was part of management and could not partici-pate in the Union's benefit plans He said that he hadbeen an inactive member since 1976 Hogan explainedthat he was not doing electrical work but was measuringfor billing purposes on the date that he was cited. Hefurther explained that he was not bending pipe as aworkman but was teaching employees of McCubbin howto bend pipe One of the trial board members, Gary Pe-terson, suggested that McCubbin could hire back Re-spondent's members. Hogan said he did not know howthat could be. done and Peterson said that the Unioncould file a petition as it did with Collins Electric andthat McCubbin could have the same deal as Collins Elec-tric.' Notwithstanding the Union's disclaimer of Sep-tember 15, the trial board asserted that the Union was onstnke against McCubbin. By letter dated November 5,Hogan was informed that he was found guilty and fined$2000 ($1000 of which was suspended on the conditionthat no similar violations occur for a period of 5 years).G. John Reese, Project Superintendent for Walker1. Supervisory statusJohn Reese has been employed by Walker for approxi-mately 14 years. Reese has been project superintendentsince October. 1981. Prior to that time, Reese was a fore-man. As project superintendent, Reese reports to either18 The Union filed a petition seeking to represent Collins Electric'semployees on September 25 Shortly thereafter, Collins Electric's unionemployees returned to work Collins Electnc signed an agreement withthe Union in February 1982 However, no petition was filed for McCub-bin's employees and McCubbin honored the October I, NECA-NAIUmultiemployer bargaining agreement ELECTRICAL WORKERS MEW LOCAL 340 (HULSE ELECTRIC)435Amos Walker, president, or Ray Roberts, estimator anddesigner.Reese did not work for Walker during the Union'sstrike from June until September 1981. In October, hewas hired by Amos Walker as a project superintend-ent." Amos Walker gave Reese the authority to hireand fire employees and the overall responsibility for jobsunder his supervision. In October, Reese was given theresponsibility for approximately five jobs then inprogress. Each job had its own foreman.Once Walker is awarded a job, Reese has the responsi-bility of determining the material, equipment, and laborrequirements of the job. He decides how many employ-ees will be needed and chooses the job foreman. Oncethe job is begun, Reese continues to work with the gen-eral contractor and the foreman to monitor material,equipment, and labor requirements., Reese, rather thanthe foremen, authorizes overtime and transfers and/or,lays off workers. The foremen notify Reese of changes inlabor requirements and Reese hires, transfers, or lays offemployees to ,meet those requirements. Reese has the au-thority to discipline and to discharge employees, whichauthority he has exercised on several occasions. Person-nel and safety. problems on the jobsites are usually han-dled by the foremen. However, if the foremen cannot re-solve the problems, Reese called in "like a fireman" to"put out the fires." Reese was involved in one grievanceby the NAIU concerning an employee who had beenfired by Reese. Reese met with an NAIU official to givehis side of the story. That dispute has not been resolvedat the time of the instant hearing.Reese testified that he performs journeyman's workapproximately 20 percent of the time. Richard Earl, amember of Respondent who filed the intraunion chargesagainst Reese, testified that Reese spent 50 percent of histime performing journeyman electrician's work on a cer-tain job in Sacramento. However, Earl admitted that heonly observed Reese for brief periods and that the twomen rarely worked in the same. area.2• Accordingly, Icredit Reese's testimony that he performed such workonly 20 percent of the time.Based on the foregoing facts, I find that John Reese isnow, and has been at all times material herein, a supervi-sor of Walker within the meaning of Section 2(11) of theAct. I further find that since October 1 Reese has been anatural and potential representative of Walker for thepurposes of collective bargaining or the adjustment ofgrievances within the meaning of Section 8(b)(1)(B) ofthe Act. The fact that Reese performs journeyman elec-trician's work approximately 20 percent of the time doesnot detract from his representative- status. See Carpenters(Sktppy Enterprises), 211 NLRB 222, 225-226 (1974),enfd. 532 F 2d 47, 53 (7th Cir. 1976).19 Reese did not return to work kn. Walker until after the Union's dis-claimer Walker had been party to the NECA-Union negotiations andafter the disclaimer Walker became party to the NECA-NAIU agreementof October 120 Earl was employed by another contractor on the same Jobsite_ 2. The union disciplineAs mentioned earlier, Richard Earl filed clia'rges, against Reese which provided, inter alia:During the morning of 10/23/81 I observed JohnReese installing and performing electrical work forAmos Walker Electric. With these actions I feel hehas violated his contract and oath to the IBEW andhas wronged other members.The trial board meeting was held on December 7,1981, but Reese did not attend. Business Agent Cakestated at the trial board meeting that Reese had toldCake that Reese was a journeyman and not a foreman.At the instant hearing, Cake testified that, as far as Cakeand the Union were concerned, all foremen and superin-tendents continued to be journeymen By letter datedDecember 9, Reese was notified that he had been foundguilty of all charges and fined $5000.H. The Superintendents and Foremen of Rex Moore-1. The supervisory hierarchyRex Moore had been party to the NECA-Union col-lective-bargaining -agreement. In June 1981, when theUnion commenced its strike, Rex Moore continued its'Sacramento operations with replacement employees.21After the strike, Rex Moore's business increased. Thecombination of the hiring of strike replacements and theincreased number of worksites caused Rex Moore to es-tablish 'a new chain of command for the supervision of itsconstruction projectsThe president and general manager of Rex Moore isSteven Moore. Under Steven Moore's supervision areRodney Weckworth, vice president for construction andengineering, and two superintendents, Gary Wheeler andTed Barlow. After the strike, Wheeler and Barlow wereeach promoted from foreman to superintendent. Wheelerand Barlow have responsibility for all the Company'sconstruction jobs and maintenance jobs, including au-thority over the job foremen and electrical workers.Generally, Wheeler has authority over in-town projectsand maintenance contracts and Barlow has authority -onout-of-town projects. However, to even out the work-load, Barlow has some in-town projects. Combined,Barlow and Wheeler have the responsibility of 50-60jobs.In November 1981, Rex Moore set up a new organiza-tional structure to deal with the 'supervision problems-created by the Increase in its business and the change inits employee complement.22 On December 2, StevenMoore held a meeting of the Company's managerial andsupervisorial personnel, including Barlow and Wheelerand all its current and "potential" foremen. The two su-perintendents and all of the foremen and potential fore-men were given written job descriptions Steven Moore" Rex Moore's out-of-town jobs continued under .IBEW agreementswith various sister locals of Respondent," In October, after the signing of the NECA-NAIU agreement, RexMoore adopted that agreement and its stnke replacements became NAIUmembers 436informed the foremen that problems and grievancesshould be funneled through the superintendents. Wheelerand Barlow told the foremen that . foremen were tohandle as many problems as possible on the job and onlybring the larger, more difficult problems to the superin-tendents. Don Sutton, Tim Bailey, and Dale Zicarelli,foremen at issue in this case, were present at the meetingFrancisco Orden and Robert Slack were not hired untilFebruary and March 1982, respectively.Wheeler and Barlow are responsible for every aspectof every Rex Moore project, including both constructionand - maintenance jobs. Wheeler and Barlow decidewhich one of them will be superintendent for the job andthey jointly choose the foreman When a project is firstbegun, Wheeler, Barlow, Moore, Weckworth, the esti-mator, and the foreman meet for a prejob conference. Atthe conference, a prejob agenda is developed, a copy ofwhich is given to the foreman and the superintendentNext the superintendent and foreman will go to the job-site and discuss the plans and the material, equipment,and manpower needs. They will also discuss schedulingwith the general contractor's representatives.Wheeler and Barlow visit jobsites approximately once.a week. On such occasions, the superintendent takes a"job walk" with'the foreman to check on the progress ofthe job, including the quality of work, amount of work,materials, and any deviations from the plans. The super-intendent and foreman fill out a project inspection check-list for each visit which covers, in detail, every aspect ofthe project, including labor costs and personnel prob-lems. Every other Friday, the checklist for each job isreviewed by Barlow, Wheeler, Weckworth, and StevenMoore at their production meeting.Wheeler has similar duties with regard to the Compa-ny's three, large maintenance contracts. However, less su-pervision of the foreman is required on maintenance jobsbecause of the direct day-to-day contact between theforeman and the management of the facilityAs indicated earlier, if personnel problems arise on thejob, the responsibility falls to the foreman. If the foremancannot resolve the dispute then he will go to the superin-tendent for a resolution. Wheeler and Barlow have theauthority to discharge, lay off, and transfer employeesWheeler and Barlow have the responsibility of dealingwith unions on the job about contract disputes or othergrievances.. On Barlow's out-of-town jobs, he has beeninvolved in several disputes with sister locals of Re-spondent.In general, all. of Rex Moore's supervisors have thesame authority However, certain foremen are permittedmore discretion based on the superintendent's confidencein that foreman. On the Company's construction jobs,the foremen have the day-to-day responsibility of run-. Tung the jobs. The foremen request the number of menneeded on, the job. The superintendents then transfermen from other jobs or hire new employees. The super-intendents attempt to transfer men to other jobs and, ifthere is no place for transfer, they have employees laid-off. However, it is the foremen who choose which em-ployees to transfer or lay off. The foremen can also re-quest employees by name or by skill. The foremen havethe authority to fire employees on the spot for miscon-duct. Moreover, the foremen have responsibility for thesafety on their jobs and conduct safety meetings withtheir crews. The foremen have the authority to granttime off and recommend employees for promotions orraises. Finally, the foremen have the authority to dealwith union representatives concerning problems on thejob; however, if the resolution of the problem involves alot of money, the problem is referred to the superintend-ent.2. Gary Wheeler and Ted BarlowAs mentioned earlier, Wheeler and Barlow are super-intendents who, combined, have 50-60 jobs under theirsupervision. Their duties include the supervision of fore-men. They are involved in the resolution of job problemswhich cannot be resolved by their foremen, includinglabor-management disputes. There can be no doubt thatWheeler and Barlow are supervisors within the meaningof Section 2(11) of the Act and employer representativesfor purposes of collective bargaining and the adjustmentof grievances within the meaning of Section 8(b)(1)(B).Barlow has been employed by Rex Moore for approxi-mately 13 years. At the time of the strike, he was em-ployed as a foreman. In October, Barlow was rehired asa superintendent. Charges were filed against Barlow forworking on December 10, 1981, for Rex Moore. Thecharge alleged:Theodore Barlow has been a member of the IBEWfor 23 years and has not terminated his contractwith the IBEW. He has not furthered the purposesof the IBEW and has sacrificed its interest in thefollowing manner•working for a contractor who isnot signatory to an IBEW agreement with LocalUnion 340. Barlow has wronged the other membersof the IBEW by causing economic harmOn February 1, 1982, the Union's trial board held ameeting on the charge against Barlow but Barlow didnot attend At the trial board meeting it was mentionedthat Barlow was not the foreman on the job but wasoverseeing the foreman. There was no discussion of theUnion's disclaimer of September 15 By letter dated Feb-ruary 9, Barlow was notified that he had been foundguilty and fined $2978Respondent's business agent Romitn filed the chargesagainst Wheeler for working for an employer "who is nolonger signatory to an IBEW agreement with Local340." On January 18, 1982, the Union's trial board met toconsider the charges against Wheeler but Wheeler didnot attend the meeting. The trial board discussion re-vealed that on that date Wheeler crossed a union picketline to visit the job 23 It was further discussed that priorto the strike Wheeler had been a foreman. By letterdated February 4, Wheeler was notified that he had beenfound guilty and fined $6500.2 3 The Union was picketing Rex Moore with picket signs alleging thatRex Moore did not pay prevailing wages 4373. Francisco OrdenFrancisco Orden first went to work for Rex Moore in1971. In 1974, he became a foreman and continued towork as a foreman until the strike in June 1981. In Feb-ruary 1982, Orden was rehired by Steven Moore, Weck-worth, Wheeler, and Barlow as a foreman , Orden ac-cepted the job on condition that he would 'not be re-quired to work with the tools of the trade.On his return to Rex Moore, Orden first became fore-man for a job under the supervision of Barlow Ordenhad from five to seven men working under his supervi-sion. Because Orden was not 'familiar with- the men thenworking for Rex Moore, Barlow helped Orden choosethe men to be hired for this job. Orden determined thenumber of men needed and ordered the materials for thejob. Orden did not fire any employes on this job but didlay off one employee due to a lack of workIn March 1982, Orden became foreman of a warehousejob at which he supervised a crew of five or six employ-ees. Three employees were transferred to this job fromOrden's former job and Orden-hired an additional two orthree employees. Four weeks later, Orden was trans-ferred to another jobsite for Rex Moore. In May 1982,Orden became a project manager. Orden hired TimBailey to be foreman over a crew of 7 to 10 men on oneaspect of the job. Orden requested a crew of employeesthat had previously worked with Bailey on another job-site. This crew was transferred over a period of timefrom other Rex Moore jobsites Thereafter, Orden hiredan additional foreman. Initially, Orden ,reported directlyto Wheeler for this job. However, due to the press ofwork, after a period of approximately 1 month, Ordenbegan to skip Wheeler and report directly to StevenMoore Orden would show the foremen in detail whatwork he wanted done and the priority of work. Theforemen would then lay out the work for their crews.The direct supervision of the workmen was left to theforemen. The foremen had the_ respOnsibility of adjustingminor problems on the job, such as personality conflicts.If, the foremen could not, resolve such problems, theywould be brought to Orden On one occasion, after anemployee- had a personality conflict with two differentforemen, Orden fired the employee. On another occa-sion, Orden fired an employee who had been given twowarnings by Bailey Orden testified that neither he norhis foremen had any responsibility regarding' RexMoore's collective-bargaining agreement.About June 4, 1982; Charles Lux, a member of Re-spondent, filed a charge against Orden for "working foran employer who is no longer signatory to an IBEWagreement with Local Union 340." On July 19, a trialboard meeting was held on these charges, but Orden didnot attend. By letter dated July 26, Orden was notifiedthat he had been fined $10,108..4. Tim Bailey, Don Sutton; Robert Slack, and DaleZicarelliTim Bailey was hired by Rex Moore in August 1981as a general foreman. As general foreman, Bailey in-structed his crew on what. was expected of them on adaily basis. Bailey kept a record of each workman's timeand a job journal. Bailey was also responsible for order-ing the materials on the job. Bailey worked closely withthe -engineers on the jobsite, , Based on the workload,Bailey would call Wheeler for additional workmen.When the workload eased, Bailey would call Wheeler tofind out whether men should be transferred to other jobsor laid off. On at least 'one occasion' , Bailey resolved acomplaint from two employees by assigning the employ-ees to a different area of the jobsite. Bailey recommend-ed employees for raises: Bailey had two employees trans-ferred to another jobsite because they were not capableof performing_ certain work Bailey authorized overtimeand also sent men home early because of inclementweather.On February 24, 1982, Cake filed charges againstBailey for working on February 24 "for an employerwho is no longer signatory to an IBEW agreement withLocal Union 340." Bailey did not attend the Union's trialboard meeting of April 26. By 'letter dated May 4, Baileywas notified that he had been fined $9604 for "perform-ing bargaining unit work while employed by Rex MooreElectric."Don Sutton was hired by We'ckworth in October 1981as a foreman for an office building jobsite. AlthoughSutton had a smaller crew than most foremen, there wastestimony that Sutton had the same authority as theother foremen. In addition, there was testimony thatSutton made various changes in the plans for his jobs.On several occasions, Sutton called Wheeler to have par-ticular employees transferred or laid off. Sutton terminat-ed one employee. On one occasion, employees underSutton's supervisiori.coMplained about a safety problem.Sutton went to the general contractor's superintendentand had the problem taken care of.About April 8, 1982, Cake filed charges against Suttonfor "working for an employer who is no longer .signato-ry to an IBEW agreement with Local Union 340." OnMay 17, the trial board held a meeting on these chargesbut Sutton did not attend. On May 26, Sutton was noti-fied that he was fined $10,640 for "performing bargain-ing unit work while employed by Rex Moore Electric."Robert Slack began working for Rex Moore in March1982 as a foreman Slack was hired by Wheeler to be aforeman on a job in downtown Sacramento Wheelerhired the crew for the job. Slack's crew varied in sizefrom 5 to 11 workrnen. Slack had the authority to assignwork and transfer and discipline workmen, including dis-charge. On this particular_ job, Dan Strain was also aforeman for a separate work crew. Slack and Strain_transferred men between their crews depending on thepress of work. The job walks were done by Wheelerwith the two foremen, Slack, and Strain.On April 8, Cake filed intraunion charges againstSlack for "working for an employer who is no longersignatory to an IBEW agreement with Local Union340." On May 17, the Union's trial board held a meetingon these charges. Slack attended the meeting and wasquestioned about his work for Rex Moore. Slack deniedthat he was a foreman and told the trial board members 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was not training other employees.24 During themeeting Cake said "if, Rex Moore couldn't get ,qualifiedpeople maybe Rex. Moore wouldn't be in the positionthat he's in right now and maybe he could be comingback knocking at our door." On May 26, Slack was noti-fied that he 'is found 'guilty of "performing bargainingunit work while employed by Rex Moore Electric" andfined $10,640.Dale Zicarelli did not- testify at the instant hearing. Zi-carelli was a foreman for Rex Moore at a maintenancejobsite known as the Almond- Growers' facility. The evi-dence indicates that Zicarelli had the same authority asthe other Rex Moore foremen. Zicarelli reported' toWheeler on that job but worked closely with the facili-ty's engineers. Zicarelli had the authority to • determinethe number of mew needed and to direct the crew in itswork Zicarelli laid off and transferred employees. Fur-ther, Zicarelli recommended employees for promotionand raises.•-On December' 22, .Cake filed an intraunion chargeagainst Zicarelli for working at the Almond Growers' fa-cility for Rex Moore. The trial board meeting was heldon February t, 1982, but Zicarelli did not attend. Thetrial board members noted that Zicarelli had an honorarywithdrawal. from another IBEW local.- February 9,the Union notified Zicarelli that he had been foundguilty of "performing bargaining unit' work` while' em-ployed by -Rex Moore Electric Company" and fined$3000. 'I. Conclusions Regarding the Foremen of Rex MooreAs mentioned earlier, Wheeler and Barlow, the super-intendents, are supervisors within the meaning of Section2(11) of the ACt and- emp1Oyer 'representatives for pur-poses of collective bargaining 'and, the adjustment ofgrievances within the meaning of Section 8(b)(1)(B) ofthe Act The issue is chiSer With regard to the foremen.Section 2(11) of the Act states:-'.,.-The term, "supervisor" means-any- individual havingauthority in the interest of the ,employer, to hire,transfer, .suspend, layoff, recall, promote, discharge,assign, reward, or discipline-other employees, or re-sponsibly to direct them, or. to adjust their griev-ances, or effectively, to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a† merely routine or clericalnature, but , requires the use of independent judg-ment.,The Of any one of the authbrities specifiedin Section 2(11) is sufficient to place an employee in thesupervisory class. Qhio Power Co.- v. NLRB, 176 F.2d24 Slack testified that he lied about‡ being a foreman in the hope thatthe trial board would lessen his fine The fact that , Respondent did notknow that Slack was a foreman appears irrelevant' in view of the Boardcases holding that such lack ofknowledge is not a defense to an8(b)(1)(B) violation See e g, SkipPy Enterprises, 211 NLRB at 227 Seealso Brown C o, supra at 811 Moreover, the evidence shows that inthis case the Union considered all supenntendents and foremen to beJourneymen eleetncians and that the Union was mit concerned with therePresentititive status of any of 'the individuals See American Broadcast-ing Co v Writers Guild, 473 US 411, 420-421 (1978)385, 387 (6th Cir. 1949), cert. denied 338 U.S. 899 (1949);Fair Lady, Inc., 211 NLRB 189 (1974).On- the other hind, the legislative history of Section2(11) indicates that Congress intentionally distinguishedbetween ,"straw bosses, leadmen, set-up men, and other, minor supervisory employees, on the one hand, and the'supervisor vested with such genuine management prerog-atives as the right to hire or fire, discipline, or make ef-fective recommendations with respect to such action.Thus, a leadman or straw boss may give minor orders ordirectives or supervise the work of others, but he is notnecessarily a part of management and a 'supervisor'within the ,Act.". 263 NLRB 380, 385 (1982), citingNLRB v. Doctor's Hospital of Modesto, 489 F.2d 772, 776(9th Cir. 1973). The, critical issue herein is whether theforemen exercised -independent judgment in performingsupervisory duties in the interest of their .employer., The Rex Moore foremen physically- lay out the workfor their crews and assign employees to various tasks.The foremen .transfer or lay off employees when theworkload- requires such action. While the superintendentdetermines whether transfer or layoff is required, it is.theforeman who determines which employees will remainwith the job' and which will be transferred or laid off.The foremen have the authority to discipline employees,including transfer, layoff, and discharge. The foremen ef-fectively recommend pay increases and promotion. Theforemen resolve such employee problems as safety, per-sonality conflicts, requests for different assignments, andrequests for time off. Superintendents Wheeler andBarlow have approximately 30 jobs each and, therefore,visit the jobs only once a Week. At all other times, theforeman is the responsible Rex Moore official, on the job-site. Thus, the foreman represents Rex Moore in dealingwith the general Contractor on the jobsite and in dealingwith the employees. Only if the foreman cannot resolveproblems on the job are the matters brought to the atten-tion of the superintendent. Thus, the record reveals thatForemen Bailey, Sutton, Slack, and Zicarelli possessedand exercised authority 'sufficient to find them to be su-pervisors within the meaning of the Act. Further, I findthat the exercise of such authority required independentjudgment and was not merely routine or clerical.25. Orden, as project manager, had two foremen workingunder him, each supervising a crew of electricians. As Ihave found the foremen to be supervisors, it follows thattheir supervisor, Orden; must have possessed supervisoryauthority. The facts bear this out; Orden hired a foremanand transferred another foreman. Moreover, Orden firedtwo employees after the foreman's warnings went un-25 While there is some evidentiary conflict as to the amount of manualwork performed by certain of the foremen, I find It unnecessary to re-solve this conflict The fact that working foremen perform manual workas well as direct others does not detract from their statutory supervisorysditus E.E.E. Go, 171 NLRB 982 (1968), Penco Enterprises, 201 NLRB29, 31 (1973)This is not a case where the normal amount of manual work performedby the supervisors mcrea;ed dunng the course of a strike See Polk Con-struction, supra at 761-762 Here, by sending its disclaimer letter of Sep-tember 15, the Union ended its stnke against the employers The jobduties of the foremen at issue were established after the strike had ended ELECTRICAL WORKERS IBEW LOCAL 340 (HULSE ELECTRIC)439heeded. Accordingly, I find Orden to be a supervisorwithin the meaning of the Act.Respondent contends that none of the supervisorsherein engaged in collective bargaining or the adjustmentof grievances and, therefore, are not covered by Section8(b)(1)(B) However, under the Board's "reservoir doc-trine," the Board interprets the term "representative forthe purpose of collective bargaining or the adjustment ofgrievance" broadly so as to include all individuals whoare supervisors within the meaning of ,Section 2(11) onthe ground that such individuals from the logical "reser-voir" from which the employer is likely to select his rep-resentatives for collective bargaining or grievance adjust-ment. See, e.g., Lithographers & Photo-Engravers Local15-P (Toledo Blade), 175 NLRB 1072 (1969), enfd: 437F.2d 55 (6th Cir. 1971) Recently, in Teamsters Local 296(Northwest Publications), 263 NLRB 778, 779 fn 6 (1982),the Board reaffirmed its adherence to the reservoir doc-trine and its position that all sup'ervisors within themeaning of Section 2(11) are representatives within theintent of Section 8(b)(1)(B).Even without resort to the reservior doctrine, the evi-dence establishes that the foremen herein adjusted griev-ances The foremen granted employees time off to attendto personal business, resolved personality conflicts, re-solved personal complaints concerning job assignments,and resolved complaints concerning job safety. TheBoard has broadly interpreted .the term grievances asused in both Section 2(11) and Section 8(b)(1)(B) so as toinclude not only contractual grievances but also personalgrievances Typographical Union 529 (Hour Publishing),241 NLRB 310, 315 (1979); Toledo Blade, supra.J. The Bargaining RelationshipAs mentioned earlier, the Union had a longstandingcollective-bargaining relationship with NECA. Exceptfor Hulse, which had signed a "me-too" agreement, allthe companies involved herein were party to the NECA-Union negotiations of 1981. The 1978-1981 agreementexpired on May 31, 1981. On June 10, the Union com-menced a strike against NECA and its employer-mem-bers and some of the "me-too" contractors, includingHulse.The strike was in progress on September 15 when theUnion sent its disclaimer letter. On September 16, NECAsent a telegram accepting the disclaimer. On September25, the Union filed 17 representation petitions seeking torepresent the employees of 17 NECA employer-mem-bers, including M & M and Peters. On October 1,NECA signed a collective-bargaining agreement with theNAIU. Seven of the employers involved in the represen-tation cases reached agreement with the Union permit-ting the employees to return to work about October 1.Thereafter, these seven employers signed separate collec-tive-bargaining agreements with the Union in February1982. M & M is the only employer involved herein thatreached agreement with the Union Peters, Rex Moore,McCubbin, and Amos Walker have adopted the NECA-NAIU collective-bargaining agreement.Between the Union's disclaimer of September 15 andNECA's execution of a collective-bargaining agreementwith the NAIU on October 1, the.IBEW, the Union'sparent organization, attempting to bring NECA and theUnion back together again. On September 24, theUnion's- attorney wrote the, IBEW's vice president forthe geographic area which includes, Sacramento concern-ing the disclaimer. The attorney's letter contains, interalia, the following passage which sheds light on theUnion's disclaimer:-In late August and early September, Business Man-ager- Frith asked me for advice concerning the le-gality of and procedures 'for disclaiming. interest inthe multi-employer bargaining unit represented, by-NECA. He asked me what impact a disclaimerwould have on the NECA members and whether adisclaimer would free those NECA members whoFrith felt wanted to bargain in good faith withLocal 340. I understood then and now understandthat the NECA negotiation committee and Board ofDirectors was and is dominated by employers whowant to go ruin-union. Those NECA members whoreally, wanted a fair contract' and wanted to bargainin good faith had been kept out Of the negotiationsand [Were] ignorant of the progress' of negotiations.However, these same employers had signed , aPower of Attorney with NECA to represent themand up to this point had not chosen to attempt- tobreak away from the multi-employer :unit and re-quest individual bargaining.Brother Frith also Anquired whether NECAcould foster an RD election petition or file an RMelection petition in an attempt to oust Local 340from its position as. bargaining representative. Asyou know, those NECA contractors who hadshown. their true colors at the bargaining table hadhired scab replacements during the strike. In fact,NECA had already placed the newspaper ad forstrike replacements before the strike was called andbefore impasse had been reached in negotiations.I advised Brother Frith that a disclaimer of inter-est was legally possible, but would have to extendto, the whole multi-employer bargaining unit. I ad-vised him that a disclaimer would cause a halt to his,strike and prohibit him from demanding further bar-gaining with NECA on a multi-employer basis.Therefore, with this history of bad faith bargain-ing, lawsuits and NLRB charges, Brother Frith pre-sented the matter of a disclaimer to the membershipfor its consideration. Although I was not asked toexpress an opinion as to the wisdom of disclaiminginterest, it is-my opinion that it Was a' realistic moveto make considering the tactics employed by.NECAand the possibility that the disclaimer would promptthe good contractors into action.I further advised Brother Frith that the disclaim-er would permit the individual employers to grantrecognition to Local 340 on an individual basis andto bargain on a single employer basis. However, Iexplained that the, disclaimer would not have theeffect of voiding the Power of Attorney Shouldany employer wish to bargain individually withLocal 34-0, it would still-have to use NECA as its 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent. Whether 'NECK would reftise toact on behalf of any eniployer on this basis (andWhether the employer' itself wOuld seize this refusalas an opportunity' to hreak tliePiiwer of' Attorney)were matters for specillation:.On December 29, the Regional Director' administra-tively dismissed the Union's 17 representation petitions.On September 12, 1082, the Bdard reversed the RegionalDirector and Ordered that d'hearing he held limited tothe issue of the continuing 'exiiterice or viability of theNECA multieMployer bargaining unit which the Region-al Director had administratively found to be a bar to the17 petitions. The consolidated representation hearing wasconsolidated with -an unfair labor practice case, GrasonElectric, Case 20-CA-16872. that :consolidated hearingcloed on February 28; 1983;_ and the unfair labor prac-tice case is now Pending before m' e-for decision.26 InGrason Elect,iè, the 'UniOn charged,' inter that thecollective-bargaining agreement Aietween NECA andNAIU violated' Section 8(a)(2) of the Act.-The General •Couniel and the ,Chaiging Patties intro-duced evidence showing that notwithstanding its dis-claimer the Union picketed Rex•Moore' allegedly for rep-resentational purposes. As no case 'alleging a violation ofSection 8(b)(7), of the Act, is before 'me, I, make. no find-ings regarding he Union's,,purpose. in picketing RexMoore. However, I note that certain 'statements made byunion picket's are relevant' to the instant case.27 In June1982, a uniOn picket, at a picket' line established .by theUnion on a Rex Moore jobsite, told Wheeler that theUnion hoped that "everything would 'get back together,all the small contractors and stuff would try to go backto the IBEW and eventually Rex Moore and the' biggercontractors would try to †ome baek." In July, a 'picket,on 'a union picket line at a - Rex Moore jobsite; toldWore that he "hoped it [the picketing] Would be overas soon as thing got all back togethei."..'-K. Conclusions Regarding 8(b)(1)(B) ViolationsSection 8(b)(1)(B) of the ,Act provides that "[It shallbe 'an unfair labor practice, for a labor organization . . .to restrain or coerce . . employer in 'the selection ofhis representatives for the purposes Of collective bargain-ing or the adjustment of. grievances." The applicable26 The representation cases were transferred to the ,Board in Washing-ton, DC, on February 28, 1983, and are now pending before the Boardfor decision27 Respondent contends that 'it is not bound by statements of picketson the ground that pickets are.not officers or agents of the Union How-ever, common law principles of agency, govern the question_of whether apicket was acting as an agent of a union A finding of agency may bebased on evidence that the individial "wag acting with the knowledgeand acquiescence of the' union -and Iliat ‡he' had implied authonty to dowhat he did" NLRB v Teamsters Local -135, 267 F 2d 8,70,•873 (7th Cir1959), NLRB v Teamsters, Local 182, 228 F 2d .83, 84 (2d, Cir 1955)Thus, I find that the statements of the pickets within the authonzed timeand space of the picket line in`-furtherance of the Union's objectives arewithin the implied scope%of their authdrity and imputable to the UnionSimilarly, I find that the statements' of a picket during a telephone con-versation to the home of Steven Moore ,are not, absent other evidence,within the scope of the picket's agency, and therefore not imputable tothe Union,principles of law are set forth in Plumbers Local 364(West Coast Contractors), 254 NLRB 1123, 1125 (1980:29Section 8(b)(1)(B) prohibits both direct union pres-sure…for example, stnkes…to force replacement ofgnevance representatives and indirect union pres-sure…for example, union discipline of supervisor-members…which may adversely affect the chosensupervisors' performance of their representative'functions American Broadcasting Companies v. Writ-ers Guild of America, West, Inc., 437 U.S. 411(1978); New Mexico District of Carpenters and Joinersof America (A. S. Homer, Inc.), 177 NLRB 500, 502(1969), enfd. 454 F.2d 1116 (10th Cir. 1972); andWisconsin River Valley District Council of the _UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (Skippy Enterprises, Inc.), 218 NLRB1063, 1064 (1975), enfd. 532 F.2d 47 (7th Cir. 1976)It is also well settled that union discipline of su-pervisor-members who cross a picket line or other-wise violate a union's no-work rule in order to per-form their normal supervisory functions constitutesindirect union pressure within the prohibition ofSection 8(b)(1)(B). In reaching this, conclusion, theBoard and courts have recognized that the reason-ably foreseeable and intended effect of such disci-_pline is that the supervisor-member will cease work-ing for the duration of the dispute, thereby depriv-ing the employer of the grievance adjustment serv-ices of his chosen representative. American Broad-.casting Companies, supra at 433-437, fn. 36,1V.L.R.B. v. International Union of Operating Engi-neers, Local Union No. 501, AFL-CIO, 580 F.2d359, 360 (9th Cir. 1978), A. S. Homer, supra at 502;and [Skippy Enterprises, 532 F.2d at 52-53.] Suchdiscipline is unlawful even where, as here, the su-pervisor defies the union and continues to work forthe employer during the dispute; the discipline is,unlawful because the supervisor, having been disci-plined for working during a labor dispute, may rea-sonably fear further discipline and, hence, will bedeterred from working during any future disputesThe employer, in such circumstances, must eitherreplace the disciplined supervisor or risk loss of hisservices, during a future dispute; in either event, theemployer is coerced in the selection and retention'of his chosen grievance adjustment representativeAmerican Broadcasting Companies, supra at 433-437.In light of the foregoing principles Respondent's disci-pline of the instant 10 supervisors because they workedfor nonsignatory employers would appear to restrain andcoerce the instant four employers in the selection and re-tention of their grievance adjustment representatives.Respondent, relying on the decision of the UnitedStates Court of Appeals for the Ninth Circuit in theChewelah Contractors case,29 argues that no violation of28 See also Painters District Council 36 (Brown & Go), 259 NLRB 808,810-811 (1981)29 NLRB v Electrical Workers IBEW Local 73. '621 F 2d 1035 (9th Cir1980), denying enf of 231 NLRB 809 (1977) ELECTRICAL WORKERS IBEW LOCAL 340 (HULSE ELECTRIC)441Section 8(b)(1)(B) can be found because the Union didnot have a collective-bargaining agreement or a collec-tive-bargaining relationship with any of the employers atthe time the supervisors engaged in the conduct forwhich they were finedIn Chewelah Contractors, the court, in refusing to en-force the Board's finding of a violation of Section8(b)(1)(B), stated that the purposes of the section were toprevent unions from forcing employers into or out ofmultiemployer bargaining units and to guarantee that anemployer's bargaining representative would be complete-ly faithful to the employer's desires. The court notedthat, in any decision involving Section 8(b)(1)(B) thathad come to its attention, the charged union had beenthe bargaining representative of the complaining compa-ny's employees. ,However, the charged union in Chewe-lak Contractors neither represented the company's em-ployees nor demonstrated a desire to represent the em-ployees. The court reasoned that the union had no incen-tive to influence the company's choice of representativeor affect the member's loyalty to the company. Thus, thecourt held that a union does not violate Section8(b)(1)(B) by disciplining 'a member, even though thatmember is also the bargaining representative of an em-ployer, if the union neither represents nor shows anintent to represent the employer's employees.In Plumbers Local 364 (West Coast Contractors), supraat 1126-27, the Board concluded that the Ninth Circuit'sdecision in Chewelah was in conflict with a long line ofBoard cases, and that the Board's position appeared tohave the support of the United States Supreme Courtand the opinions of other circuit courts:[In American Broadcasting Companies, Inc. v. WritersGuild of America, West, Inc., 'supra, the SupremeCourt affirmed the Board's finding that the union(which represented writers in the film industry) vio-lated Section 8(b)(1)(B) by threatening to disciplineand by disciplining various supervisors•includingdirectors•who worked during the writers' Strike. Itwas undisputed that the directors•who supervisedother employees and adjusted other employees'grievances•never dealt with writers and did notadjust writers' grievances. In the Supreme Court,the union argued that the threats and discipline di-rected toward the directors could not possiblyaffect their adjustment of writers' grievances andthat therefore the union's actions regarding the di-rectors had not violated Section 8(b)(1)(B). 437 U.S.at 437, fn. 37. The Supreme Conn explicitly reject-ed the union's contention, noting that "directors. . . had [grievance] adjustment duties with respectto other employees" and finding that the union'ssanctions made the directors "less than completelyreliable and effective employer representatives forthe duration of the strike, and less likely to performany supervisory task during future strikes." Id. TheCourt then concluded: "A union may no moreinterfere with the employer's choice of a grievancerepresentative with respect to employees represent-ed by other unions than with respect to those em-ployees whom it itself represents." 437 U.S. at 438,fn. 37...The Union involved Writeri Guild did, ofcourse, .represent the employer's' writing employeesand, thus, had a bargaining relationship with the co-erced employer. However, the Supreme Court alsomade clear that 'its rationale applied -equally in cir-cumstances where the union did .no't represent theemployees of the 'Coerced employer. Thus, the SU-preme Court endOrsed the Board's decision in A. S.Horner, Inc ,7 finding an 8(b)"(1)(B) violation wherethe respondent union_ did 'not repre'sent the employ-ees of the coerced2employer. Referring with ap-proval to a D.C: Circuit's opinions 'discussingHomer, the Supreme Court stated (437 U.S. at 436,fn 36):The 'ED C. tirCuit]- noted its agreement with[Horner] here a' union' member worked as a su-pervisor for, a company which had no contractwith the union. . . . A fine ,imposed in these cir-.,,cumstances violated [Section 8(b)(1)(B)] becausecompliance by the ,supervisor with the union's de-mands ivould have required his leaving his joband thus have the effect of depriving the Compa-ny of the services of its, selected representativefor the purposes of collective ,bargaining or theadjustment of grievances.. . The [D.C. Circuit]said that _Horner thus "falls close to the originalrationale .of † 8(b)(1)(B) which was to permit theemployer to keep-the bargaining representative ofhis own. choosing." 159 U.S. App. D.C., at 284,fn. 19, 487 F.2d at 1155, fn. 19.-;Furthermore, in addition to the Supreme .Court'sdecision in Writers Guild and the Tenth' Circuit's de-cision enforcing the Board's order in A. S. Horner,at. least two other courts of appeals have approvedBoard findings of 8(b)(1)(B) violations where the re-spondent union had no -bargaining relationship withthe employer involved. See International Organiza-tion of Masters, Mates and Pilots International MarineDivision, ILA, AFL-CIO; and Union De TrabajadoresDe Muelles' Y Ramas Anexas,' Local 140 [Marine &Marketing International Corp.] v. N.L.R.B., 486 F.2d1271, 1274 (D.C. Cir. 1973), cert. denied 416 U.S.956 (1974);. International Organization of Masters,Mates and Pilots Marine Division, International Long-shoremen's Association, AFL-CIO v. N.L.R.B., 539F.2d 554, 559-560 (5th Cir. 4976), cert. denied 434U.S. 828 (1977). Both the D.C. Circuit and the FifthCircuit decisions were cited' With approval by theSupreme Court in Writers Guild, 437 U.S at 438, fn.37. '7 New Mexico District Council of Carpenters (A S Homer, Inc),177 NLRB 500 (1969), enfd 454 F 2d 1116, 1118 (10th Cir 1972)a International Brotherhood of Electrical Workers, Local 134,International Brotherhood of Electrical Workers, AFL-CIO [FloridaPower & Light Co] v NLRB, 487 F 2d 1143, 1155, fn 19 (1973)affd 417 US 790 (1974) 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven assuming that the rationale -of Chewelah shouldbe applied to the present case, a violation of the Actwould still .be found. In Chewelah the court found that,since the union did not. represent Chewelah's employeesnor demonstrate a desire to represent the employees, theunion had no incentive to either influence Chewelah'schoice of bargaining representative or affect the supervi-sors' loyalty to Chewelah. In this case the union evi-denced reasons to influence the employers' choice of bar-gaining representative and to affect the supervisors' loy-alty to their employers•- While the Union diselaimed interest in representingemployees in the NECA bargaining unit, it sought repre-sentation in single employer units of 17 NECA-represent-ed employers. Statements at the trial board meetings andon the picket line reveal an intention to have the em-ployers come back to Respondent.At the trial board Meetings conducted on the chargesagainst Verga, McDaniel, Slack, Watson, and Hogan theboard members spoke as if the Union were still on strikeagainst the employers. _There were requests that Peters,M & M, and McCubbin sign agreements with the Union.There was a di-senssion that Rex Moore would have tocome back to- the Union if it could not get trained elec-tricians. Further, union pickets, at picket lines establishedat Rex Moore jobsites, made -statements indicating thatthe Union was 'attempting to get the contractors, includ-ing Rex Moore, back together with the Union. Finally,the letter of the Union's attorney, quoted above, indicat-ed that the Union's disclaimer was a tactic designed to"prompt the good 'contractors into action" and "permitthe individual employers to grant -recognition to Local340 on an individual basis and to bargain on a single em-ployer basis:"-It appears-that the Union and the Employers assumedthat the replacements needed' more training and supervi-sion than the members of Respondent-whom they re-placed. Thus, the Union intended to withhold supervi-sion from the Employers in order to force the Employ-ers to come back to the, Union. The- Union would thenbe in a position to bargain with the Employers on an in-dividual basis rather than on a NECA multiemployerbasis. Thus Chewelah is distinguishable because the Unioncontinued to desire to represent the employees of theEmployers, albeit not in the multiemployer unit. Moreimportantly, one of the -.Union's purposes was to forcethe Employers out of multiemployer bargaining and intobargaining onn-a single employer basis. A union's attemptto force an employer 'to resign from -a multiemployerbargaining association was recognized 'as an 8(b)(1)(B)violation by the court in Chewelah, 621 F.2d at 1036,citing Roofers Local 36 (Roofing Contractors), 172 NLRB2248 (1968). Thus, even under the rationale of Chewelah,Respondent's fining of the supervisors as part of a courseof conduct designed to cause the "good" employer-mem-bers of NECA to abandon multiemployer bargaining andto bargain on a single employer basis is a violation ofSection 8(b)(1)(B) of the Act._'CONCLUSIONS OF LAW '1. Respondent is a labor organization within the mean-ing of Section 2(5)_ and Section 8(b) of the Act. -2.Hulse, Peters, Rex' Moore, McCubbin, AmosWalker, and M & M are employers engaged in com-merce nnd in business affecting commerce within themeaning of Section 2(6) and (7) of the Aet3.By imposing fines on employees Dale Pettit, DonVerga, and Doyle McDaniel,' who had effectively re-signed from union membership, for their, postresignationconduct, Respondent restrained and coerced employeesin the exercise of the rights -guaranteed them in Section 7of the Act, and thereby engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(A) of the Act4 Robert Hogan (McCubbin), Curtis Watsbn (M &M), John Reese (Amos Walker), 'Gary Wheeler (RexMobre), Ted Barlow (Rex Moore), Don Sutton (RexMoore), Tim Bailey (Rex Moore), Dale Zicarelli (RexMoore), Robert Slack (Rex Moore), and FranciscoOrden (Rex Moore), at all times material, were supervi-sors for their respective employers within the meaning ofSection 2(11) of the Act and .employer representativeswithin the meaning of Section 8(b)(1)(B) of the Act.5.By preferring charges ' against Hogan, Watson,Reese, Wheeler, Barlow, Sutton, Bailey, Zicarelli, Slack,and Orden, and imposing fines against them, Respondentrestrained and coerced the above-named Employers inthe selection and retention of their representatives for thepurposes of collective bargaining and the adjustment ofgrievances, and thereby has engaged in, and is engagingin, unfair labor practices, within the meaning of Section8(b)(1)(B) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respodnent has engaged in unfairlabor practices, I shall recommend that Respondent beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3†ORDERThe Respondent, International Brotherhood of Electri-cal Workers, Local Union 340, AFL-CIO, Sacramento,California, its officers, agents, and representatives, shall1. Cease and desist from(a) Bringing charges against or imposing fines uponemployees who have resigned from and are no longermembers of Respondent or its sister locals because ofpostresignation conduct protected by Section 7 of theAct.30 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,' the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses ELECTRICAL WORKERS IBEW LOCAL 340 -(HULSE -ELECTRIC)443(b)In any like or related -manner restraining or coerc-ing employees in the exercise of the rights guaranteed'them in Section 7 of the Act.(c)Restraining or coercing May-Han Electric, d/b/aM & M Electric, Clint McCubbin, Inc., Rex MooreElectric Company, or Amos J. Walker, Inc. in the selec-tion of their representatives for purposes of collectivebargaining or the adjustment of gneyances by preferringcharges, holding a trial, fining, or otherwise discipliningany such representative performing supervisory, manage-rial, or grievance-adjustment functions for these Employ:,ers.(d)In any like or related manner restraining or coerc-ing M & M, McCubbin, Rex Moore, or Amos Walker inthe selection of their representatives for the purpose ofcollective bargaining or the adjustment of grievances.2. Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Rescind and expunge from its records all discipli-nary actions taken against 'Pettit, Verga, and McDanielbecause of their postresignation conduct and notifyPettit, Verga, and McDaniel, in writing, that the fineslevied against them have been rescinded and that allrecords of disciplinary actions against them have' beenexpunged.(b)Rescind and expunge from its records all discipli-nary actions taken against Hogan, Watson,. Reese,Wheeler, Barlow, Sutton, Bailey, Zicarelli, Slack, andOrden, including the fines, because of their working assupervisors and employer representatives, and notifyHogan, Watson, Reese, Wheeler, Barlow, Sutton, Bailey,Zicarelli, Slack, and Orden; in writing, that the fineslevied against them have been rescinded 'and that allrecords of disciplinary actions against them have beenexpunged.(c)Post at its business office and meeting halls copiesof the attached notice marked "Appendix."" Copies ofthe notice, on forms provided by the Regional Directorfor Region 20, after being signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to. ensure thatthe notices are not altered, defaced, or covered by anyother material.(d)Mail to the Regional Director signed copies of thenotice for posting by the Employers, if those Companiesare willing, in places where notices to employees arecustomarily posted. Copies of the notice to be furnishedby the Regional Director, after being signed by Re-31 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor.Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcmg.an Order of the Nation-al Labor Relations Board"•spondent's authorized representative, shall -be returnedforthwith to the Regional Director.(e)Notify the Regional 'Director in' writing' within 20days from the date of this Order what steps Respbndenthas taken to'comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United_States.GovernmentWE WILL NOT bring ,charges against or impose finesupon employees, who have resigned from and are nolonger members of International Brotherhood of Electri-cal Workers, Local Union 340, AFL-CIO, or its sisterlocals, because of postresignation, conduct protected bySection 7 of the Act.- WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of, the rights guaranteedthem in Section,7 of the Act.• WE WILL NOT restrain or coerce May-Han 'Electric,d/b/a ,M & M Electric, Clint McCubbin, Inc., RexMoore, Electric Company,- or _Amos J. Walker, Inc. _inthe selection of their representatives for purposes of col-lective bargaining or the, adjustment of grievances bypreferring charges, holding ,a trial, , fining, or otherwisedisciplining any such representative performing supervi-sory, managerial, or grievance, adjustment functions forthese Employers. • ,WE WILL NOT in any like or related manner restrain orcoerce ,M , & M, McCubbin, Rex Moore, or AmosWalker, in the selection of their representatives for thepurpose of collective bargaining- or the adjustment ofgrievances. ,WE WILL rescind or expunge from our records all dis-ciplinary actions taken against Dale •Pettit, .Don Verga,and Doyle McDaniel because of their postresignationconduct and notify Pettit, 'Verga, and McDaniel, in writ-ing, that the 'fines levied against them have been rescind-ed and that all records of disciplinary actions againstthem have been expunged.WE WILL rescind and expunge from our records alldisciplinary actions taken against Robert Hogan, CurtisWatson,' John Reese, Gary Wheeler, Ted Barlow, DonSutton, Tim Bailey, bile ,Zicarelli, Robert Slack, andFrancisco Orden, including the fines, because of theirworking as supervisors , and, employer representatives,and notify Hogan, Watson, Reese, , Wheeler, BarloW,Sutton, Bailey, Zicarelli, Slack, and Orden, in writing,that the fines levied .against them have been rescindedand that all fecOrds of disciplinary actions against themhave been expunged. † , -INTERNATIONAL' BROTHERHOOD OF ELEC-TRICAL, WORKERS, LOCAL UNION 340,AFL-CIO